
	
		I
		111th CONGRESS
		2d Session
		H. R. 4952
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Mack,
			 Mr. Mario Diaz-Balart of Florida, and
			 Mr. Lincoln Diaz-Balart of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To establish the Office of the Special Coordinator for
		  Assistance to Haiti, to establish the Office of the Special Inspector General
		  for Assistance to Haiti, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Haiti Assistance
			 Implementation, Transparency, and Inspection Act or
			 HAITI
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Appropriate committees of Congress defined.
					Title I—Office of the Special Coordinator for Assistance to
				Haiti
					Sec. 101. Statement of policy.
					Sec. 102. Establishment.
					Sec. 103. Coordinator of Office.
					Sec. 104. Duties.
					Sec. 105. Interagency coordination and
				partnerships.
					Sec. 106. Report.
					Sec. 107. Termination.
					Title II—Office of the Special Inspector General for Assistance
				to Haiti
					Sec. 201. Finding and declaration of policy.
					Sec. 202. Statement of policy.
					Sec. 203. Purposes.
					Sec. 204. Office of Special Inspector General.
					Sec. 205. Appointment of Special Inspector General;
				removal.
					Sec. 206. Special Assistant Inspectors General.
					Sec. 207. Supervision.
					Sec. 208. Duties.
					Sec. 209. Powers and authorities.
					Sec. 210. Personnel, facilities, and other
				resources.
					Sec. 211. Reports.
					Sec. 212. Report coordination.
					Sec. 213. Transparency.
					Sec. 214. Waiver.
					Sec. 215. Cooperation by Government of Haiti.
					Sec. 216. Termination.
					Title III—Actions by President and Secretary of State
					Sec. 301. Findings.
					Sec. 302. Actions by President and Secretary of
				State.
					Sec. 303. Report.
				
			2.Appropriate
			 committees of Congress definedIn this Act, the term appropriate
			 committees of Congress means—
			(1)the Committees on
			 Appropriations and Foreign Affairs of the House of Representatives; and
			(2)the Committees on
			 Appropriations and Foreign Relations of the Senate.
			IOffice of the
			 Special Coordinator for Assistance to Haiti
			101.Statement of
			 policyIt is the policy of the
			 United States to ensure that United States Government assistance for relief,
			 recovery, reconstruction, and development of Haiti and assistance for such
			 purposes from other donors should be obligated and expended with the greatest
			 degree of transparency, accountability, and oversight possible and that
			 effective coordination of such assistance is a vital tool in achieving those
			 objectives.
			102.EstablishmentThere is hereby established in the Executive
			 Office of the President the Office of the Special Coordinator for Assistance to
			 Haiti (hereinafter in this title referred to as the
			 Office).
			103.Coordinator of
			 OfficeThe President shall
			 appoint a Special Coordinator of the Office (hereinafter in this title referred
			 to as the Special Coordinator) who shall be the head of the
			 Office and shall report to the President.
			104.DutiesThe duties of the Office shall include the
			 following:
				(1)Providing advice to the President on United
			 States Government programs for relief, recovery, reconstruction, and
			 development of Haiti.
				(2)Working with
			 United States Government departments and agencies to ensure that such programs
			 are prioritized within such departments and agencies and avoid duplication with
			 respect to programs of other departments and agencies.
				(3)Developing and implementing a comprehensive
			 Government-wide strategy for the coordination and oversight of such
			 programs.
				(4)Directly approving
			 such programs, including projects and activities under such programs.
				(5)Maintaining an inventory of such programs
			 and assessing and identifying any need for improvements in such programs and
			 resolving policy and program disputes among United States Government
			 departments and agencies with respect to such programs.
				(6)Establishing
			 indicators to measure progress with respect to such programs and ensuring
			 adequate monitoring and evaluation of such programs.
				(7)Working with the
			 heads of United States Government departments and agencies, including the
			 Director of the Office of Management and Budget, to take actions to ensure that
			 funding for such programs is obligated and expended in an effective
			 manner.
				(8)Taking actions to
			 ensure coordination of such programs with programs of other official donors and
			 international and multilateral organizations.
				(9)Representing the United States in
			 international meetings or conferences relating to programs for relief,
			 recovery, reconstruction, and development of Haiti.
				(10)Overseeing the use by United States
			 Government departments and agencies of grants, contracts, cooperative
			 agreements, collaborative agreements, and other agreements or instruments
			 utilized for such programs.
				(11)Overseeing
			 efforts by United States Government departments and agencies to coordinate
			 donations or investments by private entities or individuals for relief,
			 recovery, reconstruction, and development of Haiti through public-private
			 partnerships and other means.
				(12)Ensuring due
			 diligence and evaluation with respect to recipients of assistance under such
			 programs.
				(13)Measuring and
			 evaluating the progress of Haiti in carrying out economic and political reforms
			 that will end Haiti’s reliance on foreign assistance.
				(14)Monthly notification to and regular
			 consultation with Congress with respect to such programs.
				105.Interagency
			 coordination and partnerships
				(a)Interagency
			 coordinationIn carrying out
			 the duties of the Office under section 104, the Special Coordinator shall
			 coordinate with, and receive the cooperation of, the Secretary of State, the
			 Administrator of the United States Agency for International Development, and
			 the heads of other United States Government departments and agencies
			 responsible for United States Government programs for relief, recovery,
			 reconstruction, and development of Haiti.
				(b)PartnershipsThe
			 Special Coordinator, in coordination and cooperation with the Secretary of
			 State and the Administrator of the United States Agency for International
			 Development, shall seek to support, promote, and sustain partnerships between
			 the United States Government and private entities (including foundations,
			 universities, corporations, community-based organizations, and other
			 nongovernmental organizations) to establish and oversee public-private
			 partnerships in or on behalf of Haiti.
				106.Report
				(a)In
			 generalNot later than March 31, 2011, and March 31, 2012, the
			 Special Coordinator shall submit to the appropriate committees of Congress a
			 report on the implementation of this title during the one-year period ending on
			 the date of the submission of the report.
				(b)Matters To be
			 includedThe report required under subsection (a) shall include,
			 for the period covered by such report, the following:
					(1)A detailed description of obligations and
			 expenditures of funds for United States Government programs for relief,
			 recovery, reconstruction, and development of Haiti, including estimates of
			 amounts required to complete such unfinished programs, projects, and
			 activities.
					(2)A detailed description of obligations and
			 expenditures of funds by other official donors and international and
			 multilateral organizations for relief, recovery, reconstruction, and
			 development of Haiti.
					(3)A
			 detailed description of operating expenses of the Office and personnel or other
			 support provided to the Office by United States Government departments and
			 agencies.
					107.TerminationThe Office shall terminate on the date that
			 is two years after the date of the enactment of this Act.
			IIOffice of the
			 Special Inspector General for Assistance to Haiti
			201.Finding and
			 declaration of policyCongress
			 finds and declares that United States Government programs for relief, recovery,
			 reconstruction, and development of Haiti and international programs for such
			 purposes must be subject to appropriate oversight intended to ensure
			 transparency and prevent any corruption, waste, or inappropriate manipulation
			 of such assistance
			202.Statement of
			 policyIt is in the interest
			 of the United States to ensure that United States Government programs for
			 relief, recovery, reconstruction, and development of Haiti are subject to
			 strict standards of accountability and oversight.
			203.PurposesThe purposes of this title are as
			 follows:
				(1)To provide for the independent and
			 objective conduct and supervision of audits and investigations relating to
			 United States Government programs for relief, recovery, reconstruction, and
			 development of Haiti.
				(2)To provide for the
			 independent and objective recommendations on policies designed to promote
			 efficiency and effectiveness in the administration of such programs.
				(3)To ensure the effectiveness of such
			 programs and to ensure that such programs remain transparent, accountable, and
			 operate in compliance with the general established policies of the United
			 States Government.
				(4)To prevent the possibility of misconduct,
			 waste, fraud, and any other types of criminal activity that may result in the
			 misuse of United States foreign assistance funds allocated to Haiti under such
			 programs.
				(5)To provide for an
			 independent and objective means of keeping the President, Secretary of State,
			 Administrator of the United States Agency of International Development, and
			 Congress fully and currently informed about problems and deficiencies relating
			 to the administration of such programs and the necessity for and progress
			 toward corrective action.
				204.Office of
			 Special Inspector GeneralThere is hereby established the Office of
			 the Special Inspector General for Assistance to Haiti (hereinafter in this
			 title referred to as the Office) to carry out the purposes of
			 section 203.
			205.Appointment of
			 Special Inspector General; removal
				(a)AppointmentThe
			 head of the Office is the Special Inspector General for Assistance to Haiti
			 (hereinafter in this title referred to as the Special Inspector
			 General), who shall be appointed by the President.
				(b)QualificationsThe
			 appointment of the Special Inspector General shall be made solely on the basis
			 of integrity and demonstrated ability in accounting, auditing, financial
			 analysis, law, management analysis, public administration, or
			 investigations.
				(c)Deadline for
			 appointmentThe appointment of an individual as Special Inspector
			 General shall be made not later than 30 days after the date of the enactment of
			 this Act.
				(d)CompensationThe
			 annual rate of basic pay of the Special Inspector General shall be the annual
			 rate of basic pay provided for positions at level IV of the Executive Schedule
			 under section 5315 of title 5, United States Code.
				(e)Prohibition on
			 political activitiesFor purposes of section 7324 of title 5,
			 United States Code, the Special Inspector General shall not be considered an
			 employee who determines policies to be pursued by the United States in the
			 nationwide administration of Federal law.
				(f)RemovalThe
			 Special Inspector General shall be removable from office in accordance with the
			 provisions of section 3(b) of the Inspector General Act of 1978 (5 U.S.C.
			 App.).
				206.Special
			 Assistant Inspectors GeneralThe Special Inspector General shall, in
			 accordance with applicable laws and regulations governing the civil
			 service—
				(1)appoint a Special
			 Assistant Inspector General for Auditing who shall have the responsibility for
			 supervising the performance of auditing activities relating to assistance
			 programs and operations of the United States in and on behalf of Haiti;
				(2)appoint a Special
			 Assistant Inspector General for Investigations who shall have the
			 responsibility for supervising the performance of investigative activities
			 relating to such programs and operations.
				207.Supervision
				(a)In
			 generalExcept as provided in subsection (b), the Special
			 Inspector General shall report directly to, and be under the general
			 supervision of the Secretary of State.
				(b)Independence To
			 conduct investigations and auditsNo officer of the Department of
			 Defense, the Department of State, the United States Agency for International
			 Development or any other applicable officer shall prevent or prohibit the
			 Special Inspector General from initiating, carrying out, or completing any
			 audit or investigation, or from issuing any subpoena during the course of any
			 audit or investigation.
				208.Duties
				(a)OversightIt shall be the duty of the Special
			 Inspector General to conduct, supervise, and coordinate audits and
			 investigations of the treatment, handling, and expenditure of amounts
			 appropriated or otherwise made available for United States Government programs
			 for relief, recovery, reconstruction, and development of Haiti,
			 including—
					(1)the oversight and
			 accounting of the obligation and expenditure of such funds;
					(2)the monitoring and
			 review of recovery and assistance relief activities funded by such
			 funds;
					(3)the development of
			 a comprehensive plan for audits relating to recovery, relief, and assistance
			 efforts for Haiti;
					(4)the monitoring and
			 review of contracts funded by such funds;
					(5)the monitoring and
			 review of the transfer of such funds and associated information between and
			 among other departments, agencies, and entities of the Federal Government, and
			 private and nongovernmental entities; and
					(6)the maintenance of
			 records on the use of such funds to facilitate future audits and investigations
			 of the use of such funds.
					(b)Other duties
			 relating to oversightThe Special Inspector General shall
			 establish, maintain, and oversee such systems, procedures, and controls as the
			 Special Inspector General considers appropriate to discharge the duties under
			 paragraph (1).
				(c)Duties and
			 responsibilities under Inspector General Act of 1978In addition
			 to the duties specified in paragraphs (1) and (2), the Special Inspector
			 General shall also have the duties and responsibilities of inspectors general
			 under the Inspector General Act of 1978.
				(d)Coordination of
			 efforts
					(1)In
			 generalIn carrying out the duties, responsibilities, and
			 authorities of the Special Inspector General under this title, the Special
			 Inspector General shall coordinate with, and receive the cooperation of, the
			 Inspector General of the Department of State and the Inspector General of the
			 United States Agency for International Development.
					(2)Other
			 coordination of effortsIn carrying out the duties,
			 responsibilities, and authorities of the Special Inspector General under this
			 title, the Special Inspector General shall coordinate with, and seek to receive
			 the cooperation of, the international community, including all country donors
			 and international organizations involved in the implementation and execution of
			 recovery and relief efforts in Haiti.
					209.Powers and
			 authorities
				(a)In
			 generalIn carrying out the duties specified in section 208, the
			 Special Inspector General shall have the authorities provided in section 6 of
			 the Inspector General Act of 1978.
				(b)Audit
			 standardsThe Special Inspector General shall carry out the
			 duties specified in subsection (f)(1) in accordance with section 4(b)(1) of the
			 Inspector General Act of 1978.
				210.Personnel,
			 facilities, and other resources
				(a)PersonnelThe
			 Special Inspector General may select, appoint, and employ such officers and
			 employees as may be necessary for carrying out the duties of the Office,
			 subject to the provisions of title 5, United States Code, governing
			 appointments in the competitive service, and the provisions of chapter 51 and
			 subchapter III of chapter 53 of such title, relating to classification and
			 General Schedule pay rates.
				(b)Employment of
			 experts and consultantsThe Special Inspector General may obtain
			 services as authorized by section 3109 of title 5, United States Code, at daily
			 rates not to exceed the equivalent rate prescribed for grade GS–15 of the
			 General Schedule by section 5332 of such title.
				(c)Contracting
			 authorityTo the extent and in such amounts as may be provided in
			 advance by appropriations Acts, the Special Inspector General may enter into
			 contracts and other arrangements for audits, studies, analyses, and other
			 services with public agencies and with private persons, and make such payments
			 as may be necessary to carry out the duties of the Office.
				(d)ResourcesThe
			 Secretary of State, in consultation with the Administrator of the United States
			 Agency for International Development, shall provide the Special Inspector
			 General with appropriate and adequate office space, together with such
			 equipment, office supplies, and communications facilities and services as may
			 be necessary for the operation of such offices, and shall provide necessary
			 maintenance services for such offices and the equipment and facilities located
			 therein.
				(e)Assistance from
			 Federal agencies
					(1)In
			 generalUpon request of the Special Inspector General for
			 information or assistance from any department, agency, or other entity of the
			 Federal Government, the head of such entity shall, insofar as is practicable
			 and not in contravention of any existing law, furnish such information or
			 assistance to the Special Inspector General, or an authorized designee.
					(2)Reporting of
			 refused assistanceWhenever information or assistance requested
			 by the Special Inspector General is, in the judgment of the Special Inspector
			 General, unreasonably refused or not provided, the Special Inspector General
			 shall report the circumstances to the Secretary of State, in consultation with
			 the Administrator of the United States Agency for International Development and
			 to the appropriate committees of Congress without delay.
					211.Reports
				(a)Quarterly
			 reportsNot later than March
			 30, 2011, and every calendar quarter thereafter, the Special Inspector General
			 shall submit to the appropriate committees of Congress a report summarizing the
			 implementation of this title during the 120-day period ending on the date of
			 such report. Each report shall include, for the period covered by such report,
			 a detailed statement of all obligations, expenditures, and revenues associated
			 with United States Government programs for relief, recovery, reconstruction,
			 and development of Haiti, including the following:
					(1)Obligations and
			 expenditures of appropriated funds.
					(2)A
			 project-by-project and program-by-program accounting of the costs incurred to
			 date, together with the estimate of the Office of the costs to complete each
			 project and each program.
					(3)Revenues of the
			 Haitian Government attributable to or consisting of funds provided by foreign
			 nations or international organizations, and any obligations or expenditures of
			 such revenues.
					(4)Revenues of the
			 Haitian Government attributable to or consisting of foreign assets seized or
			 frozen, and any obligations or expenditures of such revenues.
					(5)Operating expenses
			 of the Office and of any other agencies or entities receiving appropriated
			 funds.
					(6)In the case of any
			 contract described in section 210(c)—
						(A)the amount of the
			 contract or other agreement;
						(B)a brief discussion
			 of the scope of the contract or other agreement;
						(C)a discussion of
			 how the Office identified, and solicited offers from, potential contractors to
			 perform the contract, together with a list of the potential contractors that
			 were issued solicitations for the offers; and
						(D)the justification
			 and approval documents on which was based the determination to use procedures
			 other than procedures that provide for full and open competition.
						(b)Semiannual
			 reportsNot later than April 30, 2011, and semiannually
			 thereafter, the Special Inspector General shall submit to the appropriate
			 committees of Congress a report the implementation of this title meeting the
			 requirements of section 5 of the Inspector General Act of 1978.
				(c)Public
			 availabilityThe Special Inspector General shall publish each
			 report under this section on the Internet Web site of the Office.
				(d)FormEach
			 report required under this section shall be submitted in unclassified form, but
			 may include a classified annex if the Special Inspector General considers it
			 necessary.
				(e)Rule of
			 constructionNothing in this section shall be construed to
			 authorize the public disclosure of information that is—
					(1)specifically
			 prohibited from disclosure by any other provision of law;
					(2)specifically
			 required by Executive order to be protected from disclosure in the interest of
			 national defense or national security or in the conduct of foreign affairs;
			 or
					(3)a
			 part of an ongoing criminal investigation.
					212.Report
			 coordination
				(a)Submission to
			 State and USAIDThe Special Inspector General shall also submit
			 each report required under section 211 to the Secretary of State and the
			 Administrator of the United States Agency for International Development.
				(b)Submission to
			 Congress
					(1)In
			 generalNot later than 30 days after receipt of a report under
			 subsection (a), the Secretary of State, in consultation with the Administrator
			 of the United States Agency for International Development may submit to the
			 appropriate committees of Congress any comments on the matters covered by the
			 report as the Secretary of State, in consultation with the Administrator of the
			 United States Agency for International Development Assistance considers
			 appropriate.
					(2)FormAny
			 comments on the matters covered by the report shall be submitted in
			 unclassified form, but may include a classified annex if the Secretary of
			 State, in consultation with the Administrator of the United States Agency for
			 International Development, considers it necessary.
					213.TransparencyNot later than 60 days after the date of the
			 submission to Congress of a report under section 211, the Special Inspector
			 General shall make copies of such report available to the public upon request,
			 and at a reasonable cost.
			214.Waiver
				(a)AuthorityThe
			 President may waive the requirement under subsection (a) or (c) of section 211
			 for the inclusion in a report under such subsection of any element otherwise
			 provided for under such subsection if the President determines that the waiver
			 is justified for national security reasons.
				(b)Notice of
			 waiverThe President shall publish a notice of each waiver made
			 under this section in the Federal Register no later than the date on which the
			 reports required under subsection (a) or (c) of section 211 are submitted to
			 Congress. The reports required under subsection (a) or (c) of section 211 shall
			 specify whether waivers under this section were made and with respect to which
			 elements.
				215.Cooperation by
			 Government of HaitiNotwithstanding any other provision of law,
			 the Secretary of State shall seek to ensure that there is full and binding
			 agreement by the Government of Haiti and any State-owned enterprises or
			 organizations for the provision to the Special Inspector General of any and all
			 documents requested by the Special Inspector General pertaining to such
			 Government’s disposition of revenues, management of contracts and receipts, and
			 use of assistance provided by the United States Government and any other
			 donor.
			216.TerminationThe Office shall terminate 180 days after
			 the date on which amounts appropriated or otherwise made available for United
			 States Government programs for relief, recovery, reconstruction, and
			 development of Haiti that are unexpended are less than $25,000,000.
			IIIActions by
			 President and Secretary of State
			301.FindingsCongress finds the following:
				(1)Immediate international relief assistance
			 to Haiti has reached an estimated $2 billion, including nearly $500 million
			 provided by the United States Government and more than $470 million from
			 private charities in the United States.
				(2)A
			 successful international response to the current situation in Haiti and its
			 long-term development will require careful coordination of assistance provided
			 by the United States and other countries, assistance provided through the
			 United Nations and other international organizations, loans and credits from
			 multilateral financial institutions, and private donations.
				(3)The United States
			 has historically been the largest donor of bilateral assistance to Haiti,
			 providing more than $1 billion in assistance over the last three years
			 alone.
				(4)United States
			 assistance to Haiti and its people has focused on improving health, fostering
			 economic growth, and strengthening peace and security, and the program of the
			 United States Agency for International Development in Haiti has sought to
			 support that country’s efforts to transform itself into a secure, prosperous,
			 democratic nation that meets the needs of its citizens and contributes to
			 Caribbean stability.
				(5)The United States
			 Government’s Millennium Challenge Corporation (MCC) was created in 2004 as a
			 supplemental or alternative approach to traditional development assistance,
			 seeking to alleviate global poverty by tying its assistance to a recipient
			 country’s commitment to sound policies, the planning and implementation of
			 country-led programs, and the achievement of defined objectives through those
			 programs.
				(6)In order to be
			 eligible for MCC assistance, a country is required to demonstrate a commitment
			 to policies that promote political and economic freedom, investments in
			 education and health, the sustainable use of natural resources, control of
			 corruption, and respect for civil liberties and the rule of law.
				(7)A
			 long-term United States bilateral assistance program for Haiti that is
			 broadened to include a strengthened focus on governing justly and
			 democratically, ensuring greater economic opportunity, and providing quality
			 education may assist Haiti in becoming eligible for MCC assistance in the
			 future.
				(8)Any United States
			 long-term development assistance to Haiti must also balance United States
			 national security interests, foreign policy objectives, and domestic
			 priorities.
				302.Actions by
			 President and Secretary of State
				(a)PresidentThe
			 President shall—
					(1)ensure that United States Government
			 programs for relief, recovery, reconstruction, and development of Haiti are
			 grounded in an exhaustive United States assessment of Haiti’s development needs
			 and capacity; and
					(2)seek to lead
			 efforts to ensure that any pledged international assistance for Haiti is based
			 on defined objectives and includes measures that provide for mutual
			 accountability, oversight, and transparency.
					(b)Secretary of
			 state
					(1)ReportThe Secretary of State shall submit to the
			 Committee on Foreign Affairs of the House of Representatives and the Committee
			 on Foreign Relations of the Senate a report on the findings and conclusions of
			 the Department of State’s Haiti Policy and Foreign Assistance
			 Review, begun in April 2009, before entering into any United States
			 commitment for long-term development assistance to Haiti.
					(2)Additional
			 requirementThe Secretary of
			 State shall incorporate into the Department of State’s assessment of Haiti’s
			 long-term development assistance needs a focus on those sectors that are
			 aligned with the Millennium Challenge Corporation eligibility criteria of
			 Ruling Justly, Economic Freedom, and
			 Investing in People.
					303.Report
				(a)In
			 generalNot later than
			 December 31, 2010, the Secretary of State shall submit to the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate a report that contains a detailed description of the
			 status of implementation of United States Government programs for relief,
			 recovery, reconstruction, and development of Haiti.
				(b)Matters To be
			 includedThe report required under subsection (a) shall include a
			 description of any plans to transfer leadership of certain United States
			 assistance efforts to relevant Haitian entities and recommended actions for the
			 Government of Haiti to ensure progress of long-term development efforts
			 following the initial recovery period in Haiti.
				
